t c memo united_states tax_court sandy lake road limited_partnership j steve anderson iii tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date r determined adjustments to certain of slr's partnership items for on its return of partnership income slr categorized as other deductions texas rollback taxes incurred at the time of disposition of unimproved real_property as well as related attorney's_fees r reclassified these items as deductions related to portfolio_income see sec_469 i r c p now asserts that these items may be used to reduce the amount_realized on the disposition of the property on the ground that the rollback tax is not a real_property tax within the meaning of sec_164 i r c in the alternative p disputes r's treatment of the disputed items as deductions related to portfolio_income held the rollback tax is a specifically enumerated real_property tax within the meaning of sec_164 i r c and therefore must be deducted rather than used to offset the amount_realized on the disposition of real_property 62_tc_594 and revrul_80_121 1980_1_cb_43 applied revrul_73_600 1973_2_cb_47 distinguished held further rollback taxes and attorney's_fees related to the determination of such taxes are incurred in connection with property from which portfolio_income is derived and are therefore expenses allocable to portfolio_income sec_469 i r c sec_1_469-2t temporary income_tax regs fed reg date j steve anderson iii tax_matters_partner pro_se gary l bloom for respondent memorandum opinion nims judge by notice of final_partnership_administrative_adjustment fpaa dated date respondent determined adjustments to partnership items for the taxable_year of sandy lake road limited_partnership slr as follows partnership items as reported as adjusted farm loss net_long-term_capital_gain other deductions sch k line portfolio deductions net_earnings loss self employment dollar_figure big_number dollar_figure big_number - - - - big_number big_number all section references except where otherwise specified are to sections of the internal_revenue_code in effect for the year in issue all rule references are to the tax_court rules_of_practice and procedure after concessions by both parties the sole remaining issue for decision is whether certain texas rollback taxes in the amount of dollar_figure and attorney's_fees in the amount of dollar_figure comprising a portion of the other deductions on the schedule k attached to slr's return may be applied in reduction of the amount_realized on the disposition of real_property as asserted by j steve anderson iii petitioner or anderson or were properly reclassified as deductions related to so-called portfolio_income see sec_469 and sec_1_469-2t temporary income_tax regs fed reg date as determined by respondent this case was submitted on a full stipulation of facts and the facts as stipulated are so found this reference incorporates herein the stipulation of facts and attached exhibits slr is a limited_partnership with its principal_place_of_business located pincite nw grand boulevard suite c oklahoma city oklahoma at the time the petition was filed background for its taxable_year slr was subject_to the unified_audit procedures of the tax equity and fiscal responsibility act of publaw_97_248 stat codified at sec_6221 through anderson is its only general_partner he holds a percent interest in slr anderson is also slr's tax_matters_partner tmp three other individuals hold limited_partnership interests in slr totaling percent slr was formed under an original partnership_agreement dated date under texas law slr sold dollar_figure acres of undeveloped real_estate the property for dollar_figure in of this amount dollar_figure was reserved in connection with a like- kind exchange under sec_1031 respondent concedes that the capital_gain on the sale in the amount of dollar_figure of which gain dollar_figure was deferred under the provisions of sec_1031 was properly reported the property was designated or classified for ad valorem tax purposes as 1-d-1 open-space land under texas law during all of and continuing through the date of transfer on date for ad valorem tax purposes 1-d-1 land is assessed at a much reduced value as compared with its nonagricultural use market_value section dollar_figure of the tex tax code west imposes an additional tax on 1-d-1 land if and when the use of that property changes this additional tax is known colloquially as a rollback tax the rollback tax is an additional tax imposed by law as of the date the cessation or change_of use occurs it has its own delinquency date and it does not exist until the event that triggers the rollback occurs a property owner can trigger the rollback by ending agricultural operations or by diverting the property to a non- agricultural use selling the property does not trigger the 1-d- rollback rather it is the determination of a change in use that triggers the rollback the calculation of the rollback tax is based upon the difference between market and the property's agricultural use value the term market as used in tex tax code ann sec dollar_figure west appears to be used synonymously with fair_market_value the purchaser of the property pulte home corporation of texas pulte home required slr to be totally responsible for any and all rollback taxes assessed or to be assessed against the property and to take all steps necessary to trigger the rollback provisions immediately prior to the date of conveyance of the property by slr by letter dated date petitioner notified the dallas central appraisal district dallas texas that the agricultural use of the property was discontinued as of date the dallas central appraisal district notified slr on date that the property no longer qualified for open-space assessment and that the property was subject_to rollback taxes an escrow account of dollar_figure unrelated to the previously mentioned dollar_figure reserved for the like-kind_exchange was established at closing for the purpose of funding the payment of the rollback taxes slr paid the following rollback taxes in amount taxing authority dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure city of coppell texas coppell independent school district municipal utility district dallas county assessor dallas county assessor dollar_figure total as reflected on the schedules k-1 attached to and made a part of slr's return slr distributed the following tax deductions to its partners as other deductions investment_expenses - professional fees investment_expenses - ad_valorem_taxes total dollar_figure big_number big_number big_number of the dollar_figure reported as ad_valorem_taxes dollar_figure represents the rollback taxes and petitioner agrees that the dollar_figure balance represents an ad valorem tax for which slr would have been liable regardless of the sale of the dollar_figure deducted as professional fees dollar_figure represents an attorney's_fees liability incurred in connection with the determination of the rollback taxes discussion this case presents an issue among other things under the passive_loss_rules of sec_469 and more specifically the provisions of sec_469 which provides e special rules for determining income or loss from a passive_activity --for purposes of this section-- certain income not treated as income from passive_activity --in determining the income or loss from any activity-- a in general --there shall not be taken into account-- i any-- i gross_income from interest dividends annuities or royalties not derived in the ordinary course of a trade_or_business ii expenses other than interest which are clearly and directly allocable to such gross_income and iii interest_expense properly allocable to such gross_income and ii gain_or_loss not derived in the ordinary course of a trade_or_business which is attributable to the disposition of property-- i producing income of a type described in clause i or ii held for investment for purposes of clause ii any interest in a passive_activity shall not be treated as property_held_for_investment temporary regulations refer to income described in the above section as portfolio_income sec_1_469-2t temporary income_tax regs fed reg date the passive_loss_rules were enacted as part of the tax_reform_act_of_1986 tra publaw_99_514 100_stat_2085 in response to the congressional belief that decisive action was needed to curb the expansion of tax sheltering s rept 1986_3_cb_714 portfolio_income which includes gain from the sale of property_held_for_investment see infra is not treated as income from a passive_activity because such income even net of expenses generally will be positive and thus could be used to benefit from tax_shelter losses or credits s rept supra c b vol pincite sec_469 provides that in determining income or loss from a passive_activity expenses other than interest which is treated separately clearly and directly allocable to portfolio_income are not to be taken into account sec_1_469-2t temporary income_tax regs fed reg date provides clearly and directly allocable expenses for purposes of sec_469 and regulations thereunder an expense other than interest_expense is clearly and directly allocable to portfolio_income within the meaning of paragraph c i of this section if and only if such expense is incurred as a result of or incident to an activity in which such gross_income is derived or in connection with property from which such gross_income is derived there can be no dispute that the realized gain from the sale of the property is to be treated as portfolio_income since the gain was not derived in the ordinary course of a trade_or_business but was attributable to the disposition of property_held_for_investment sec_469 the parties do not disagree in the fpaa respondent disallowed dollar_figure in other deductions including the amounts paid as rollback taxes as claimed by slr on the return but allowed portfolio deductions in the amount of dollar_figure which amount likewise included the rollback taxes it is of course indisputable that under sec_469 expenses clearly and directly allocable to portfolio_income may not be taken into account in determining the income or loss from any passive_activity but instead are allocable to such gross_income --ie the portfolio income--to which they relate it seems clear that the passive_activity rules of sec_469 interact with other code provisions we note in this connection that the conference_report to accompany tra states interaction with other code sections --it is clarified that the passive loss rule applies to all deductions that are from passive activities including deductions allowed under sec_162 sec_163 sec_164 and sec_165 for example deductions for state and local property taxes incurred with respect to passive activities are subject_to limitation under the passive loss rule whether such deductions are claimed above- the-line or as itemized_deductions under sec_164 h conf rept vol at ii-139 1986_3_cb_139 in this case it is the treatment of the texas rollback taxes that is in dispute therefore if the portfolio_income provisions are involved as respondent maintains then sec_164 relating to deductions for taxes interacts with sec_469 to determine the proper allocation of the rollback taxes to slr's portfolio income--its recognized gain on the sale of the property sec_164 provides sec_164 taxes a general_rule --except as otherwise provided in this section the following taxes shall be allowed as a deduction for the taxable_year within which paid_or_accrued state and local and foreign real_property_taxes state_and_local_personal_property_taxes state and local and foreign_income_war_profits_and_excess_profits_taxes the gst tax imposed on income distributions the environmental_tax imposed by sec_59a in addition there shall be allowed as a deduction state and local and foreign taxes not described in the preceding sentence which are paid_or_accrued within the taxable_year in carrying_on_a_trade_or_business or an activity described in sec_212 relating to expenses for production_of_income notwithstanding the preceding sentence any_tax not described in the first sentence of this subsection which is paid_or_accrued by the taxpayer in connection with an acquisition or disposition of property shall be treated as part of the cost of the acquired property or in the case of a disposition as a reduction in the amount_realized on the disposition thus in the first sentence sec_164 itemizes a number of taxes including real_property_taxes that are allowed as a deduction for the taxable_year within which they are paid_or_accrued the second sentence allows as a deduction certain additional taxes which are paid_or_accrued within the taxable_year in carrying_on_a_trade_or_business or incurred for the production_of_income the last sentence of sec_164 provides an exception in that notwithstanding the second sentence certain taxes are required to be capitalized thus any_tax other than any of those itemized in the first sentence which is paid_or_accrued in connection with the acquisition or disposition of property is to be treated as a cost of the acquired property or as a reduction in the amount_realized on the disposition of property as the case may be the last sentence of sec_164 was added by sec_134 of tra 100_stat_2116 according to the conference_report there previously was uncertainty as to whether certain taxes incurred_in_a_trade_or_business or an income- producing activity could be deducted or had to be capitalized the conference_report explains that the new provision was added to make it clear that state local or foreign taxes other than real_property_taxes and certain other specified taxes that are incurred_in_a_trade_or_business or in an income-producing activity in connection with the acquisition or disposition of property are to be capitalized h conf rept vol at ii-20 1986_3_cb_20 in the case before us petitioner would deem it advantageous to have slr capitalize the rollback taxes for example sec_68 places an overall_limitation_on_itemized_deductions in cases where the adjusted_gross_income of individuals exceeds an applicable_amount the shares of the realized gain on the sale of the property allocated to the partners on the schedules k-1 exceeds the applicable_amount in each case also we note that for purposes of the alternative_minimum_tax under sec_56 sec_56 disallows any taxes described in paragraph or of sec_164 the record does not contain the income_tax returns of the partners so the applicability of the alternative_minimum_tax in individual cases is unknown petitioner argues that the rollback taxes paid_by the partnership should simply be treated as a reduction in the amount_realized on the sale of the property since the rollback taxes were incurred and paid solely as a negotiated condition of the sale petitioner points out that the parties stipulated that the payment of the rollback taxes was a requirement of the sale imposed by the buyer pulte home and that without this requirement the rollback taxes would not have been incurred at the time of sale petitioner suggests that the rollback taxes which were paid should not be treated as a tax at all but rather as a cost of sale which reduced the amount_realized beyond this unamplified suggestion petitioner bases his entire argument on the position that the rollback tax is not a tax on real_property for purposes of sec_164 respondent disagrees that the rollback taxes paid_by slr should be treated as a reduction in the amount_realized on the sale instead respondent argues that the rollback taxes are state and local real_property_taxes and therefore must be dealt with as expenses which are clearly and directly allocable to portfolio_income respondent also argues that the attorney's fee must be dealt with in a similar manner we agree with respondent for the reasons which follow under texas law there are two distinct constitutional and statutory provisions concerning the valuation of land devoted to agricultural use for ad valorem tax purposes in order to qualify as agricultural use property under section 1-d tex const art the agricultural use provision a business venture for profit is required and the business must be the primary occupation and source_of_income of the owner to qualify under section 1-d-1 texas const art the open-space provision the property must be currently devoted principally to agricultural use to the degree of intensity generally accepted in the area and must have been so devoted for of the preceding years see also tex tax code ann sec_23 41-dollar_figure west the principal difference between the two provisions is that open-space classification does not require that agriculture be the primary occupation and primary source_of_income of the owner sec_1_164-3 income_tax regs defines a real_property tax as follows b real_property_taxes the term real_property_taxes means taxes imposed on interests_in_real_property and levied for the general_public welfare but it does not include taxes assessed against local benefits emphasis added revrul_80_121 1980_1_cb_43 which both parties cite provides additional guidelines for determining whether a tax is imposed on an interest_in_real_property petitioner does not contend that the rollback tax is a tax that is assessed against local benefits rather than one that is levied for the general_public welfare revrul_80_121 1980_1_cb_43 addressed in part whether a vermont tax imposed on gain from the sale_or_exchange of certain land was deductible under sec_164 as a real_property tax revrul_80_121 1980_1_cb_43 states some of the characteristics of a tax imposed on real_property or on an interest_in_real_property are the tax is generally imposed or triggered by the ownership of real_property and not the exercise of one or more of the incidents of property ownership such as use or disposition the tax is measured by the value of real_property and liability for the tax is not solely personal citations omitted petitioner contends that the rollback tax should not be treated as a real_property tax for purposes of sec_164 since the rollback tax lacks the necessary characteristics of a real_property tax as set forth in revrul_80_121 1980_1_cb_43 in support of this argument petitioner claims that the rollback tax differs from a garden variety real_property tax in that the former is not a tax due and owing until the owner-user determines to trigger the tax petitioner also avers that revrul_80_121 guidelines except the rollback tax from real_property tax classification since the rollback tax was imposed upon an act changing the property's use from agriculture to non- agriculture which involves an exercise of an incident_of_ownership of the property respondent on the other hand maintains that just as petitioner does not dispute that the dollar_figure of ad_valorem_taxes assessed on the land were real_property_taxes there should be no dispute that rollback taxes assessed at the property's market_value are real_property_taxes the only difference between the two is the amount of the assessed value of the land respondent further asserts that the rollback tax is nothing like the transfer_tax at issue in revrul_80_121 1980_1_cb_43 since the former is imposed on the value of real_property whereas the latter is imposed solely on gains from the sale_or_exchange of real_property we agree with petitioner that not every tax concerning real_property is a real_property tax within the scope of sec_164 see eg revrul_80_121 1980_1_cb_43 however the fact that the property's owner-user controls the timing of the imposition of the rollback tax is not enough by itself to remove such a tax from the definition of a real_property tax upon examination the rollback tax meets each of the guidelines set forth in revrul_80_121 1980_1_cb_43 the linchpin of petitioner's argument that the rollback tax is triggered by an incident_of_ownership the use of the property and consequently is not a real_property tax is not convincing the first guideline set forth in revrul_80_121 1980_1_cb_43 appears to be distilled from revrul_73_600 1973_2_cb_47 see also revrul_75_558 1975_2_cb_67 revrul_73_600 1973_2_cb_47 addressed the deductibility under sec_164 of a rates tax paid_by a renter stemming from the renter's occupation or use of real_property in a case reflecting our approval of the ruling we held that the rates tax was not a deductible real_property tax under sec_164 62_tc_594 in so holding we found it decisive that the rates tax was measured by the rental value of the property which appears to value the privilege of occupying the property rather than the underlying value of the property itself id pincite in sharp contrast in the instant case while the taxes were triggered because of a change in use of the property they were not imposed on the use or occupation of the property per se unlike the rates tax at issue in waxenberg v commissioner supra and contrary to petitioner's assertion that the taxes were imposed upon an act the rollback taxes were specifically imposed on the land sec_23 tex tax code ann west an ad valorem tax is one which is imposed on the basis of the value of the article or thing taxed waxenberg v commissioner supra pincite the rollback tax like the tax on the open-space assessed value of the property that petitioner concedes is a real_property tax is based on the assessed value of the property albeit it is calculated using the market_value of the land rather than the open-space assessed value the market_value assessment is made at the same time as the open- space assessment and is merely held in abeyance with interest from that date until a change in use or cessation of use occurs thus the rollback provision functions as an ad valorem recapture_tax see tex tax code ann sec_23 e dollar_figure west in revrul_73_600 1973_2_cb_47 the individual liable for the rates tax was only personally liable if the tax was not paid it could not be reduced to a lien against the occupied property here however a tax_lien attaches to the land on the date the change_of use occurs to secure payment of the additional tax and interest imposed by sec_23 as well as any penalties incurred sec_23 b tex tax code ann west based on the above discussion we hold that the texas rollback tax is a tax imposed on an interest_in_real_property and is therefore in both substance and form a real_property tax within the meaning of sec_164 and by cross-reference the parenthetical provision contained in the last sentence of sec_164 see waxenberg v commissioner supra pincite- quoting city of de land v florida public service co so fla i f the tax is computed upon the valuation of the property and assessed by assessors although privileges may be included in the valuation it is considered a property_tax emphasis added see also 91_tc_660 we now turn to consider whether slr may classify the rollback taxes and attorney's fee as other deductions on line of its schedule k or whether the deductions must be treated by slr's partners as line deductions related to portfolio_income portfolio_income subsumes all gross_income other than income derived in the ordinary course of a trade_or_business that is attributable to the disposition of property_held_for_investment sec_469 sec_1 2t c i d temporary income_tax regs fed reg date as stated petitioner does not dispute that the income from the sale of the property is portfolio_income we have previously quoted sec_1_469-2t temporary income_tax regs fed reg date which states in part that for purposes of sec_469 and regulations thereunder an expense is clearly and directly allocable to portfolio_income within the meaning of paragraph c i of this section if and only if such expense is incurred in connection with property from which such gross_income is derived petitioner has conceded that the dollar_figure of ad_valorem_taxes based on the property's open-space assessment is properly reclassified as a deduction related to portfolio_income likewise we think it ineluctable that rollback taxes as real_property_taxes are incurred in connection with the property and we therefore hold that they are expenses allocable to portfolio_income under sec_469 and the above regulations petitioner in any event has failed to convince us otherwise under sec_212 there is allowed as a deduction all the ordinary and necessary expenses paid_or_incurred in connection with the determination collection_or_refund_of_any_tax although sec_212 applies only to individuals under sec_702 each partner in determining his income_tax is required to take into account separately his distributive_share of certain partnership items sec_702 includes other items of income gain loss deduction or credit to the extent provided by regulations prescribed by the secretary sec_1_702-1 income_tax regs provides that each partner shall take into account separately as part of any class of income gain loss deduction or credit his distributive_share of the following items nonbusiness expenses as described in sec_212 see 81_tc_210 since the parties have stipulated that the attorney's_fees were related to the determination of the rollback taxes owing on the property we hold that the attorney's_fees were incurred in connection with the property and are therefore investment_expenses related to portfolio_income we note that petitioner now contends that the attorney's_fees were incurred not in the determination of the rollback taxes as stipulated but as part of the contract negotiations concerning the disposition of the property in accordance with 397_us_572 petitioner argues that the attorney's_fees must be treated as capital expenditures which would reduce the gain on the sale of the property however the tmp's discussion of the attorney's_fees in a letter to the partners dated date indicates that the fees had nothing to do with negotiations for the sale of the property in any event the court will not permit petitioner to qualify or change the stipulation rule e to reflect the foregoing and issues previously resolved decision will be entered under rule
